Citation Nr: 0316782	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
tinnitus.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty during the Vietnam era.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in June 2001, the RO denied the 
veteran's claims for an increased rating for PTSD and for a 
total rating based on individual unemployability due to 
service-connected disability.  

By rating decision dated in August 2000, the RO denied the 
veteran's claim for service connection for hearing loss.  He 
was notified of this decision and of his right to appeal by a 
letter dated the following month, but a timely appeal was not 
received.  In a statement received on August 31, 2001, the 
veteran sought to reopen his claim for service connection for 
hearing loss.  In a rating decision dated in July 2002, the 
RO again denied service connection for hearing loss.  In 
addition, the RO granted service connection for tinnitus, and 
assigned a noncompensable evaluation effective from November 
4, 1996.  The veteran completed an appeal of the rating 
assigned for tinnitus, and the denial of service connection 
for hearing loss.  


REMAND

On November 9, 2000, the President signed into law the VCAA.  
It includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

With respect to the claims for service connection for hearing 
loss and an increased rating for tinnitus, while the veteran 
was provided the applicable provisions of the VCAA in the 
statement of the case issued in December 2002, he has not 
been specifically apprised of what information and medical or 
lay evidence, not previously submitted, is necessary to 
substantiate his claims and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  The veteran has up to a year from 
the date of such notice to submit evidence in support of his 
claim.  The veteran has not waived this period of time in 
which to present evidence.  See generally, Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304,  - 
7305, - 7316 (Fed. Cir. May 1, 2003), (holding that 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002) was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) because it 
afforded a veteran less than one year for the receipt of 
additional evidence).  As such, a remand in this case is 
required to allow the veteran the full time period to submit 
evidence in support of his claims.  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b), with 
respect to the claims for an increased rating for PTSD and 
for a total rating based on individual unemployability due to 
service-connected disability.

As noted above, the veteran seeks to reopen his claim for 
service connection for hearing loss.  However, the Board 
points out that the RO did not consider whether the evidence 
submitted by the veteran was new and material.  

The Board also observes that some records from the North 
Central Behavioral Health Systems have been associated with 
the claims folder.  In a statement dated in November 2002, a 
private psychiatrist related that the veteran continued to 
deteriorate mentally and socially.  While the Global 
Assessment of Functioning score following a VA psychiatric 
examination in February 2001 was 60, the November 2002 report 
reflects a Global Assessment of Functioning score of 45.  

Finally, the veteran seeks a higher rating for tinnitus.  The 
Board notes that the veteran has not been afforded an 
examination to determine the extent of his tinnitus.  An 
amendment to Diagnostic Code 6260 recently became effective.  
In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
United States Court of Appeals for Veterans Claims held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we so hold will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, including North 
Central Behavioral Health Systems, from 
whom he has received treatment for 
tinnitus and PTSD since 1996.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain a copy of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should assign a GAF score 
and a definition of the numerical code 
assigned in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

3.  The veteran should be afforded a VA 
audiometry examination to determine the 
nature and severity of tinnitus.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

4.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

5.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
hearing loss, and readjudicate all other 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




